          Case
           Case:
               3:15-cv-02356-JCS
                 17-16193, 04/08/2019,
                                   Document
                                       ID: 11255480,
                                              254 Filed
                                                     DktEntry:
                                                        04/12/19
                                                               47, Page 1 of 1




                      UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                         APR 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
SANFORD S. WADLER,                               No.    17-16193

                  Plaintiff-Appellee,            D.C. No. 3:15-cv-02356-JCS
                                                 Northern District of California,
 v.                                              San Francisco

BIO-RAD LABORATORIES, INC., a                    ORDER
Delaware Corporation; NORMAN
SCHWARTZ,

                  Defendants-Appellants.

Before: GRABER and BENNETT, Circuit Judges, and KOBAYASHI,* District
Judge.

      Defendants-Appellants have filed a petition for panel rehearing and a

petition for rehearing en banc. [Dkt. 46] The panel has voted to deny the petition

for panel rehearing. Judges Graber and Bennett vote to deny the petition for

rehearing en banc, and Judge Kobayashi so recommends. The full court has been

advised of the petition for rehearing en banc, and no judge of the court has

requested a vote on en banc rehearing. See Fed. R. App. P. 35(f).

      The petition for panel rehearing and rehearing en banc is DENIED.




      *
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
